—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered August 31, 1998, which, in this wrongful death action, granted the motion of defendant New York City Transit Authority for summary judgment dismissing plaintiffs complaint, unanimously affirmed, without costs.
Under the circumstances presented, in which defendant’s summary judgment motion, although filed five days late, possessed clear merit, and in which plaintiff continued to conduct discovery subsequent to the filing of her note of issue, the motion court properly entertained the motion (see, Rossi v Arnot Ogden Med. Ctr., 252 AD2d 778, 779-780; see also, Acosta v 888 7th Ave. Assocs., 248 AD2d 284). Significantly, plaintiff took nine years to serve a bill of particulars and another year and a half to commence depositions. Furthermore, plaintiff proffered no evidence in admissible form to controvert movant’s prima facie showing that decedent committed suicide and that defendant’s employees did not contribute to the happening of the event.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.